Citation Nr: 9926039	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-05 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1972 to January 
1946 and died on March [redacted], 1997.  The appellant is 
the veteran's widow.  

This matter arises from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the appellant's claim for 
service connection for the cause of the veteran's death, 
entitlement to accrued benefits for pending claims, and for 
entitlement to educational benefits under 38 U.S.C. Chapter 
15.  The appellant filed a timely appeal with respect to the 
issue of entitlement to service connection for the cause of 
the veteran's death, claimed as secondary to his service-
connected PTSD.  The case has been referred to the Board of 
Veterans' Appeals (Board) for resolution.  The issues of 
entitlement to accrued benefits for pending claims and for 
entitlement to educational benefits were not included in her 
Substantive Appeal, and are therefore not before the Board at 
this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran's death certificate shows that he died on 
March [redacted], 1997, of renal failure due to acute tubular 
necrosis secondary to rhabdomyolysis.  Other significant 
conditions listed as contributing to death, but not resulting 
in its underlying causes included ischemic cardiomyopathy, 
purulent bronchitis, atherosclerotic vascular disease, and 
hypertension.  

3.  At the time of his death, the veteran was service 
connected for an anxiety disorder, later characterized as 
PTSD, evaluated as 30 percent disabling; tinnitus, evaluated 
as 10 percent disabling; scars of the head with retained 
shrapnel in the left side of the head, assigned a 
noncompensable evaluation; scars of the left ankle, assigned 
a noncompensable evaluation; and residuals of perforated 
eardrums, assigned a noncompensable evaluation.  

4.  The medical evidence, including the veteran's death 
certificate, autopsy report, opinions expressed by the 
veteran's treating and examining VA physicians, and service 
and post-service medical treatment records, do not show that 
the veteran's cause of death was incurred during his active 
service, or as a result of any service-connected disability.  


CONCLUSION OF LAW

The veteran's cause of death was not incurred in service, nor 
was it otherwise incurred as a result of any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.312 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
the cause of death.  See 38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  As a preliminary matter, the Board 
finds that the appellant's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the appellant has presented a claim which is not 
implausible when her contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  

The record shows that the veteran was initially service-
connected for a disorder characterized as anxiety hysteria by 
a rating decision of November 1947, and was granted a 30 
percent evaluation, effective from March 12, 1947.  Service 
connection also was granted for scars of the left ankle and 
left temporal region, assigned a noncompensable evaluation, 
and for perforations of the tympanic membrane, with tinnitus, 
assigned a noncompensable evaluation.  By a rating decision 
of January 1961, the assigned disability rating for the 
psychiatric disorder was reduced to 10 percent, but in a 
February 1988 rating decision, he was assigned a 30 percent 
evaluation, effective from October 20, 1987.  Shortly before 
his death, the veteran had filed a claim in October 1996 for 
an increased evaluation for his anxiety disorder, which by 
that time, had been characterized as PTSD.  He had also filed 
a claim for service connection for a cardiac disorder claimed 
as secondary to his service-connected PTSD.  

The veteran died during the pendency of this claim on 
March [redacted], 1997, and his widow, the appellant, filed 
claims for service connection for the cause of his death in 
addition to accrued benefits.  These claims were denied by a 
rating decision of April 1997.  The appellant filed a timely 
appeal with respect to the issue of service-connection for 
the cause of the veteran's death, and that issue is before 
the Board at this time.  

The appellant contends, in substance, that the veteran's 
service-connected anxiety/PTSD either aggravated or caused 
his diagnosed hypertension and other cardiac-related 
disorders, and that his death was caused by these disorders.  
As noted, the veteran's death certificate shows that he died 
from renal failure due to acute tubular necrosis, secondary 
to rhabdomyolysis.  Other significant conditions listed as 
contributing to death but not resulting in the underlying 
causes included ischemic cardiomyopathy, purulent bronchitis, 
atherosclerotic heart disease, and hypertension.  However, 
subsequent medical reports including an autopsy report dated 
in March 1997 indicate that the cause of death was due to 
arteriosclerotic cardiovascular disease. 

In January 1988, the veteran had undergone a VA rating 
examination in which he was noted to have undergone five 
arterial cardiac bypasses with one open heart surgery, five 
arterial bypasses in his legs, and other operations.  The 
diagnoses on Axis I included generalized anxiety disorder and 
psychological factors affecting his physical condition 
(provisional).  The diagnoses on Axis III included 
hypertension, coronary artery disease, arterial blockages in 
both legs, and bilateral hearing loss with tinnitus due to 
perforated eardrums.  The examiner offered his opinion that 
although the veteran did not meet the full criteria for PTSD 
with respect to his service-connected anxiety disorder, he 
appeared to demonstrate some symptoms of PTSD, especially 
given the trauma of having barely survived the sinking of an 
aircraft carrier during World War II in the Pacific theater 
of operations.  The examiner stated that the combination of 
the veteran's chronic anxiety and multiple physical problems, 
especially cardiac, made him suspect that there was a 
connection between stress and the veteran's health.  However, 
he went on to state that as he could not be sure of such a 
finding, he included the term "provisional" in the Axis I 
diagnosis of "psychological factors affecting the veteran's 
physical condition."  

The record shows that given the results of the initial 
January 1988 rating examination noted above suggesting a 
possible link between the veteran's cardiac problems and his 
service-connected anxiety disorder, he was scheduled to 
undergo an additional VA rating examination later that same 
January.  The report of that examination shows that the 
veteran had experienced a myocardial infarction in March 
1986, and had undergone subsequent arterial bypass 
procedures.  The diagnoses included an anxiety disorder, 
status-post coronary artery bypass graft, and hypertension.  
The examiner provided an opinion that the veteran's 
myocardial infarction was not caused by an anxiety state or 
other nervous condition.  

Shortly before his death, the veteran underwent various VA 
rating examinations in January 1997.  At the VA neurology 
examination, the veteran claimed that his anxiety/PTSD had 
increased in severity and that residuals of shell fragment 
wounds in his head, consisting of retained metallic foreign 
bodies, were causing additional problems.  The examiner noted 
the veteran's history of atherosclerotic disease with 
coronary problems.  The veteran was diagnosed with 
generalized atherosclerosis with cerebrovascular and 
peripheral vascular insufficiency; coronary atherosclerotic 
heart disease, post PTCAs and CABGs with residual compensated 
stable angina; residual scars on the scalp and legs from 
superficial shell fragment wounds; chronic anxiety; mild to 
moderate bilateral hearing loss with tinnitus; post-operative 
cataract surgery; and degenerative arthritis of the cervical 
spine with disc degeneration.  In addition, the VA 
psychiatric examination report contains diagnoses of Axis I 
PTSD, complicated, and a major depressive disorder.  He was 
also diagnosed with Axis III angina pectoris, with a recent 
increase in symptoms.  The examiner included a summary 
stating that the veteran had increased symptoms of PTSD which 
were complicated by depressive symptoms and tended to 
complicate his cardiac status.  The examiner further 
indicated that these problems led to an increase in 
restriction of the veteran's social involvement, but did not 
result in increased disability.  

Given the apparent lack of clarity regarding the issue of 
whether the veteran's service-connected anxiety/PTSD 
aggravated his cardiac disorders, the RO requested an opinion 
by a VA medical expert.  Pursuant to this request, a VA 
medical evaluation report dated in May 1998 was submitted.  
This report contains the examiner's opinion that the 
veteran's service-connected anxiety did not aggravate his 
hypertension or cardiovascular disease, and that the 
veteran's death did not result from hypertension.  The 
examiner indicated that the autopsy report showed no evidence 
of acute tubular necrosis or rhabdomyolysis.  In addition he 
noted that the autopsy showed atherosclerosis due to aging.  
While ischemic cardiomyopathy was present, such was due to 
the aging process, and not considered to be abnormal, 
chronologically speaking.  He further noted that the veteran 
had been treated for abnormally high blood pressure in the 
past, but a review of his physical examination reports did 
not confirm that he had uncontrolled hypertension.  According 
to the examiner, there did not appear to be any damaging 
effects from elevated blood pressure over time.  The examiner 
offered his opinion that there did not appear to be any 
relationship between the veteran's history of anxiety and 
depression and his hypertension.  Further, the cerebral 
infarctions noted in the autopsy report were found to have 
occurred at or near death, and were not related to his 
psychiatric disabilities.  The examiner stated that, with 
respect to the 1997 VA rating examination report which 
included that examiner's opinion that the veteran's PTSD and 
depression tended to complicate his cardiac status, such was 
"a completely untenable idea of irrelevance and without 
meaning."  He also stated that the psychologist's opinion 
contained in the 1998 examination report suggesting a 
relationship between stress and health was likewise without 
basis.  He concluded by offering his opinion that the 
veteran's death was caused by a failure of multiple body 
systems, and that to the extent that atherosclerosis played a 
role in the veteran's death, such was a result of the 
veteran's aging process and not due to his service-connected 
anxiety/PTSD.  

In July 1998, a letter was received from one of the veteran's 
treating physicians, Michael W. Stitt, M.D.  Dr. Stitt stated 
that he had treated the veteran for many years and that he 
suffered from anxiety during that period.  However, according 
to Dr. Stitt, the veteran's major problem involved unstable 
angina.  He indicated that it was his medical opinion that 
the veteran's "chronic and severe anxiety was a great 
contributor to the problems with his unstable angina pectoris 
. . . ."  Dr. Stitt offered his opinion that inasmuch as the 
veteran's anxiety was service connected, it followed that his 
coronary artery disease and unstable angina pectoris should 
have been service-connected as well.  

After reviewing Dr. Stitt's letter of July 1998 which was in 
direct contrast to the VA medical examiner's opinion of May 
1998, an additional opinion was sought from a board-certified 
cardiologist.  In response to this request, an opinion dated 
in August 1998 was received from a board-certified 
cardiologist and full-time staff member of the Des Moines VA 
Medical Center (VAMC).  The VA cardiologist noted that at the 
time of his death, the veteran had severe and chronic 
coronary artery disease with previous myocardial infarctions 
and a history of aorta-coronary bypass surgery in addition to 
a history of significant peripheral vascular diseases.  The 
cardiologist offered his opinion that the events leading to 
the veteran's hospitalization shortly before his death were 
related to multiple factors including renal failure, 
bronchopneumonia, acidosis, an electrolyte imbalance, and 
pre-existing chronic ischemic heart disease.  In addition, 
the cardiologist noted that he "could not detect a[ny] 
convincing evidence indicative of a relationship between the 
patient's service connected anxiety disorders, the course of 
his chronic organic disease, or events leading to his 
death."  

In response to a request by the appellant to provide further 
medical evidence with respect to the cause of the veteran's 
death, a letter dated in November 1998 was received from 
Craig A. Stark, M.D., one of the veteran's treating 
cardiologists.  He indicated in his letter that the appellant 
had asked him to review the veteran's medical records and to 
state that the cause of his unstable angina was related to 
his service-connected anxiety/PTSD, and that over time such 
eventually caused heart failure.  Dr. Stark stated that after 
reviewing the veteran's records, he could not support the 
cause of his cardiac disease as being related to his service-
connected anxiety state.  

The Board has considered the aforementioned medical opinions 
regarding the cause of the veteran's death including lay 
statements by the appellant to the effect that the veteran's 
death was at least partly due to his hypertension and cardiac 
disorders, which in turn were caused or aggravated by his 
service-connected anxiety/PTSD.  The Board observes that such 
lay statements do not constitute medical evidence of service 
incurrence.  As a lay person, lacking in medical training and 
expertise, the appellant is not competent to address an issue 
requiring an expert medical opinion, to include medical 
diagnoses or opinions as to medical etiology.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Based upon consideration of all the evidence presented in 
this case, the Board finds that the preponderance of the 
evidence is against the appellant's claim for the cause of 
the veteran's death.  The Board acknowledges that the veteran 
was diagnosed with hypertension and atherosclerotic vascular 
and heart disease, and that these disorders were listed among 
the contributing factors leading to his death on his death 
certificate.  The Board further recognizes that the report of 
the first January 1988 rating examination and the report of 
the January 1997 rating examination contain the examiners' 
comments suggesting a link between the veteran's service-
connected anxiety/PTSD and his cardiac disorders.  However, 
the report of the January 1988 examination contained the 
diagnosis of Axis I psychological factors affecting the 
veteran's physical condition on a provisional basis.  
(emphasis added).  The examiner who conducted that 
examination explained this diagnosis by stating that he could 
not be sure of a connection between the veteran's stress and 
health.  The report of the subsequent January 1988 
examination addressed the issue of the possibility of 
secondary service connection between the veteran's anxiety 
disorder and his cardiac disorders by the examiner's opinion 
that there was no connection between the veteran's earlier 
myocardial infarction and his service-connected anxiety 
disorder or any other nervous condition.  Moreover, the 
reports of the initial January 1988 and January 1997 
examinations contain opinions which only appear to suggest 
the possibility that the veteran's cardiac disorders were 
caused or aggravated by his service-connected anxiety PTSD.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of the 
diagnosis deemed speculative).  

Further, the statement offered by the examiner who conducted 
the January 1997 rating examination, to the effect that the 
veteran's PTSD symptomatology tended to complicate his 
cardiac status, was not supported by any evidence, medical 
basis, or other rationale for such an opinion.  Likewise, the 
statement of July 1998 by Dr. Stitt that the veteran's 
chronic and severe anxiety disorder was a great contributor 
to his unstable angina was also unsupported by medical 
evidence or an explanatory rationale.  The Board recognizes 
that Dr. Stitt had treated the veteran for many years, but 
absent a stated rationale or basis for his assessment 
regarding the possibility of a relationship between 
anxiety/PTSD and cardiac disorders, his opinion cannot be 
accorded the same weight or probative value it otherwise 
might have if that opinion were supported by a medical basis 
and rationale.  

The opinion offered by the examiner at the May 1998 VA 
examination, that there was no evidence that the veteran's 
service-connected anxiety contributed to his death or any 
other disease listed as a causative factor of his death, is 
supported by a lengthy discussion of the evidence and 
provides a medical basis and supporting rationale for the 
examiner's conclusions.  While his assertion that there was 
no evidence that hypertension or other cardiovascular 
disorders caused long term problems may be questionable in 
light of the veteran's bypass surgery and myocardial 
infarction, he did indicate that the evidence showed that the 
atherosclerotic heart and vascular disease was due to the 
normal aging process, and not to aggravation or incurrence by 
stress or anxiety.  The VA examiner expressly found that 
there was no basis in the record to support the statements 
contained in the reports of the January 1988 and January 1997 
examinations to the effect that the veteran's anxiety/PTSD 
aggravated or "complicated" his cardiac status or physical 
problems.  Further, the August 1998 opinion by the VA staff 
cardiologist and the November 1998 opinion by the veteran's 
treating cardiologist both indicated that the evidence did 
not support the appellant's assertion that the veteran's 
cardiac disease was related to his service-connected anxiety 
disorder.  

The Board further recognizes the appellant's contention that 
the RO has gone on what she described as a "fishing 
expedition" by soliciting medical opinions that would refute 
the opinion suggesting a link between the veteran's service-
connected anxiety/PTSD and his cardiac disorders, which was 
contained in the report of the initial January 1988 VA rating 
examination.  However, the diagnosis contained in that rating 
examination, Axis I psychological factors affecting physical 
condition (provisional), was not a definitive diagnosis.  As 
previously discussed, the examining physician stated in the 
report of that examination that the veteran's overall 
symptomatology made him suspect a link between the veteran's 
PTSD/anxiety manifestations and his cardiac problems, but as 
he was unsure, the characterization "provisional" was 
included in the diagnosis.  The Board would observe that as 
this diagnosis was clearly not definitive, as conceded by the 
examining physician, an additional rating examination was 
necessary to clarify that diagnosis.  That subsequent 
examination, conducted later that same January, specifically 
found that there was no link between the veteran's service-
connected PTSD/anxiety disorder and his earlier myocardial 
infarction.  

In addition, other opinions tending to support the 
appellant's contentions that the veteran's death was caused, 
at least indirectly, by his service-connected PTSD/anxiety 
disorder, namely the report of the January 1997 VA rating 
examination and the July 1998 letter from Dr. Stitt are not 
supported by any medical evidence or any explanations as to 
why those conclusions were reached.  Thus, it became 
necessary to clarify those opinions by obtaining additional 
medical opinions by the appropriate medical specialists.  
Moreover, the statement offered by Dr. Stark, which indicated 
that there was no evidence of record to support the 
appellant's contention that the veteran's service-connected 
PTSD/anxiety disorder either caused or aggravated his cardiac 
disorders and, in turn, contributed to his death, was 
solicited by the appellant, not the RO.  The Board finds, 
that on balance, it was necessary to obtain the additional 
expert medical opinions to clarify and resolve differences in 
the conflicting medical diagnoses offered by multiple 
physicians.  

In sum, the foregoing medical opinions and medical records do 
not satisfactorily show that the veteran's service-connected 
PTSD/anxiety disorder contributed to his death, or otherwise 
caused or aggravated his hypertension or other cardiac 
disorders.  Accordingly, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  The Board has also considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application here.  See Gilbert v. Derwinski, 1 Vet. 
App. 48 (1990).  


ORDER

Service connection for the cause of the veteran's death, 
claimed as secondary to service-connected PTSD, is denied.  



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals



 

